Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3-10, 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because text included not visible and Fig. 6 and 13 image of graphs are not clear as to what is being displayed in there. Fig. 11, text included with the drawings do not label proper elements, "cone downstream of vortex sensor".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid conduit provided through the support member for a pressure port at one end and for a vortex sensor at its opposite end (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not directed to the claimed invention but it is just a copy from the parent application.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hybrid flow meter consisting of a vortex sensor and a differential pressure sensor arrangements with flow meter diagnostics.
Claim Objections
Claim 34 is objected to because of the following informalities:  at line 1, “a vortex shedding sensor system” should be changed to --the vortex shedding sensor system--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 39 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, it is unclear as to how a conduit is provided in the support member that has a pressure port at one end and for the vortex sensor. As shown in Fig. 11, the vortex sensor is place downstream of the support and there is no communication between the support member and the vortex sensor.
Regarding claim 39, at line 2, applicant refers to “a differential pressure meter” and at line 3 it refers to “the meter”. It is not clear if a differential pressure meter and the meter defined in lines 2 and 3 is the same or different from “a differential pressure flow meter” defined in claim 37 as claim 39 indirectly depend on claim 37.
Regarding claim 42, “the background noise” lacks antecedent basis.
Regarding claims 43 and 44, “cross-referencing” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34 and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Steven (8,056,409) in view of Dimarco et al. (2005/0210998) (hereinafter Dimarco).
Regarding claim 32, Steven teaches hybrid flow meter (50, Fig. 5), comprising: a fluid obstruction element (52) placed in a fluid conduit (58); two or more pressure ports (for pressure sensors 54, 56) providing measurement points for measuring a change in fluid pressure caused by the fluid obstruction element; a support member (60) for the fluid obstruction element being shaped to function as a vortex shedding bluff body (col. 9, line 63 - col. 10, line 1); and a vortex sensor system (62) providing a measurement point for measuring a vortex shedding frequency generated by the support member. Steven does not teach the support member extends across the entire diameter of the fluid conduit. Dimarco teaches the support member that is also vortex shedding bluff body (102) extending across the entire diameter of the fluid conduit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the support member across the entire diameter of the conduit since such an arrangement would provide additional support to the fluid obstruction element and prevent the partial support of Steven from bending.
Regarding claim 33, Steven in view of Dimarco teach the fluid obstruction element comprises a cone-shaped member comprising a pair of frusto-conical portions joined at their larger ends (Fig. 3-6).
Regarding claim 34, Steven in view of Dimarco teach the vortex shedding sensor system is positioned downstream of the support member but upstream of a nose portion of the fluid obstruction element (Fig. 5).

Regarding claim 38, Steven in view of Dimarco teach a diagnostic system arranged to: perform a first set of diagnostic checks associated with the differential pressure flow meter; perform a second set of diagnostic checks associated with the vortex flow meter; and cross-reference the first and second set of diagnostic checks (Dimarco para 0064 and claim 54).
Regarding claim 39, Steven in view of Dimarco teach all the claimed features except for explicitly teaching the set of diagnostic checks associated with a differential pressure meter comprises checking two or more differential pressure measurements taken by the meter, or measures derived therefrom. It is within the scope of a skilled individual to perform more than one measurement of the differential pressure since such measurements would be more reliable in computing and analyzing the signals.
Regarding claim 40, Steven in view of Dimarco teach the differential pressure (DP) measurements are selected from the traditional DP (Dimarco para 0050).
Regarding claim 41, Steven in view of Dimarco teach the differential pressure measurements taken by the meter (various embodiments as shown in Fig. 1-7) comprise: a total head loss differential pressure taken between a position upstream of a fluid obstruction and a position downstream of the fluid obstruction; a traditional differential pressure taken between the position upstream of the fluid obstruction and an intermediate position between the upstream and downstream positions; and a recovery differential pressure taken between the intermediate position and the downstream position.
Regarding claim 42, Steven in view of Dimarco teach the set of diagnostic checks associated with a vortex flow meter comprises checking the vortex shedding signal to the background noise (Dimarco para 0064), but do not explicitly teach checking the repeatability/stability of the vortex shedding and monitoring the amplitude and wave form of the shedding vortices. It would have been obvious to one having ordinary skill in the art at the time the invention was made to relate the diagnostic check for various determinations since it is nothing more than an obvious determination that can be performed using the data from the vortex flow meter. Such determinations are notoriously well-known in the flow measuring art.
Regarding claim 43, Steven in view of Dimarco teach cross-referencing the first and second set of diagnostic checks comprises identifying diagnostic alerts that are common between the first and second sets of diagnostic checks (Dimarco para 0064).
Regarding claim 44, Dimarco teaches volumetric flow rate being determined by the differential pressure signal and fed back into the vortex flow measurement circuit and used to tune a notch filter in the vortex circuit that can help address the problem particular to vortex sensing where the vortex signal would be susceptible to background noise but does not explicitly teach performing a first set of diagnostic checks associated with a first type of flow meter comprises providing a first set of possible fault conditions; performing a second set of diagnostic checks associated with a second type of flow meter comprises providing a second set of possible fault conditions; and cross-referencing the first and second set of diagnostic checks comprises identifying possible fault conditions which are common to the first and second sets of possible fault conditions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the determination of a possible fault condition form the measured signals from the first and second flow meter as taught by Dimarco, the signals can be related to noise but it would be equally true to relate the signal to a faulty condition and generate an alarm.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Steven in view of Dimarco as applied to claim 32 above, and further in view of Ayers et al. (2015/0219480) (hereinafter Ayers).
Regarding claim 35, Steven in view of Dimarco teach all the claimed features except for pressure ports for measuring pressures are angularly spaced from a vortex sensor port at the conduit. Ayers teaches pressure ports are angularly spaced for measuring pressures (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pressure measuring ports angularly opposite since it is nothing more than an obvious variant that would function equally to measure pressure difference. 
Regarding claim 36, Steven in view of Dimarco teach a fluid conduit provided through the support member for a pressure port at one end but does not teach a fluid conduit for a vortex sensor at its opposite end of the support member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a fluid conduit in the support member to include ports at opposite ends that can be used to measure pressure at one port and sense vortices at the other end since it is nothing more than an arrangement to facilitate the support to function a plurality of tasks such as to act as a bluff body and also accommodate a fluid conduit in communication with the vortex sensor and a fluid conduit for a pressure sensor since such an arrangement would reduce cost of separate installation at different locations and also it is known that vortices are sensed by a pressure sensor and thus a simple unit would be formed to measure both differential pressure and vortices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lew (5,152,181) teaches a combined differential pressure and vortex flowmeter. Irani et al. (2013/0213142) teach pressure ports provided angularly positioned on the flow conduit. Lawrence (2012/0297893) teaches a supporting member a pressure port positioned at various location in order to measure differential pressure and vortex.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            2/25/2021